NOTE: ThiS order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
CLIFFORD L. LEE, II,
Clccimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0nden,t-Appellee.
2011-7165 .
Appeal from the United StateS Court of Appeals for
Veterans C1ain:1s in case no. 09-1119, Judge Robert N.
Davis.
ON MOTION
ORDER
C1ifford L. Lee, II, moves for an extension of ti1ne, un-
til November 10, 2011, to file his initial brief
Upon consideration thereof
IT ls 0RDER1-co THAT:

LEE V. DVA 2
The motion is granted. Lee’s brief is due November
10, 2011. No further extensions should be anticipated.
FOR THE COURT
NOV 03 2011
/s/ J an Horba1y
Date Jan Horbaly
C1erk
cc: Cliff0rd L, Lee, II
Steven M. Mager, Esq.
s2 1 Fll.ED
U.S. COURT 0F A' EALS FOR
THE FEDERALr,f5RCUlT
NOV 03 2011
.lAN |'t0RBALY
C[ERK